Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s Argument directed towards the segmented pad being reversible, i.e. in view of both the issued 112(b) rejection as well as the 35 U.S.C. rejection, Examiner has considered but respectfully disagrees. 
The recitation of “said segmented pad being symmetrical about a plane extending perpendicular to the axis” imparts several distinct requirements:
	A) The claimed axis is the axis of rotation, i.e. axis R, as required by a previously recited limitation. See line ‘R’ in the annotated drawing of Applicant’s Figure 2. 
	B) The plane (P) must be perpendicular to the aforementioned axis, i.e. line ‘R’ in the annotated Drawing. 
	C) The segmented pad must be symmetrical about the plane P. For this to occur, the plane of symmetry must: 
1) bisect the segmented pad by passing through the segmented pad,
2) create mirrored segmented pad halves as a result of the plane. 

    PNG
    media_image1.png
    365
    1158
    media_image1.png
    Greyscale

Reference Drawing: Applicant’s Figure 2, Annotated
In viewing the annotated version of Applicant’s Figure 2, the claimed symmetry does not exist. The two halves divided by the plane P are mirrors of one another, but this is considered distinct and different from symmetry. A plane of reflection cannot inherently be considered a plane of symmetry. The rest of the limitation recites, “said segmented pad being symmetrical about a plane extending perpendicular to the axis such that the segmented pad is reversible so a top side of the segmented pad and a bottom side of the segmented pad can be used”.  
There are multiple interpretations which may be considered in light of the ‘reversible’ recitation. The unclear and contradictory ‘symmetry’ limitation is further complicated by reciting a reversibility of the segmented pad correlated to said symmetry. Examiner appropriately issues a 112(b) rejection as it is unclear what Applicant intended to incorporate into the claimed invention by these recitations. In order to allow Applicant to maintain breadth of the claims, Examiner interpreted the claim such that the segmented pad may be used in both a clockwise and counterclockwise direction, i.e. a reversible nature. Examiner cited to the teachings of Hall incorporated into modified Eisenblatter as disclosing the claimed invention, specifically regarding this reversibility. 
each pair of adjacent pad segments having overlapping side edge portions which are secured together along a radial direction over a majority of a length that extends from a radially inner most edge of each pair of adjacent pad segments to a radially outer most edge of each pair of adjacent pad segments”, Examiner has considered but has not found to be persuasive. 
Paragraph [0024] of Eisenblatter teaches:
“One surface of the abrasive lamellae are provided with abrasive grid. The other surface is connected to the carrier plate 2, for example, via glued bonds, overlapping one another in the form of a fan and circularly around the passage opening 3 peripherally to the outer edge of the carrier plate 2. The arrangement of rectangular abrasive lamellae 4 leads to a good overlapping at the outer circumference of the abrasive flap disc 1 and little overlapping at the inner area of the abrasive flap disc 1.”
The surface of the abrasive lamella (4) which faces carrier plate (2) has overlapping glued bonds in the form of a fan. These glued bonds secure the entirety of the lamellae together to the carrier plate. The claimed invention does not impart structure such that the securement be between the overlapping portions, i.e. the adhesive is sandwiched between pairs of the individual pad segments. Furthermore, Eisenblatter discloses that surface which is responsible for securing the lamellae, i.e. the surface facing the carrier plate, uses glued bonds. For these reasons, Examiner has maintained the outstanding rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723